 

\DOO\]O\Ul-l>

10
11
12
13
14
15
`_ 16
`:17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney

ER]N M. SALES

Assistant U.S. Attorney
United States Courthouse
2500 Tulare Street, Suite 4401
Fresno, California 93721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

Attorneys for the United States

IN THE UNITED STATES DI-STRICT COURT
EASTERN DISTRICT OF CALIFORNIA

_UNITED STATES OF AMERICA, CASE NO. 1:19-CV-00427-LJO-EPG
Plaintiff, ORDER REGARDING.CLERK’S
ISSUANCE OF WARRANT FOR ARREST
v. ' OF ARTICLES IN REM .

AP.PROXIMATELY $7,800.00 IN U.S.
CURRENCY,

Defendant.

 

 

 

 

WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on April 3, 2019, in the
United States District Court for the Eastern District of California, alleging that the defendant
Approxirnately $7,800.00 in U.S. Currency (hereafter “Defendant Currency”) is subject to forfeiture to
the United States pursuant to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. § 841, et seq.;‘

And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and
the affidavit of U.S. Postal Inspection Service Postal Inspector Christopher Morgan, there is probable
cause to believe that the Defendant Currency so described constitutes property that is subject to
forfeiture for Such violation(s), and that grounds for the issuance of a Warrant for Arres`t of Articles In
Rem exist, pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Adrniralty or Maritirne Claims
and Asset Forfeiture Actions; 0
///

///

Order Regarding Clerk’s Issuance of Warrant
1 for Arrest of Articles In Rem

 

 

 

 

 

\D 00 '\] O\ Ul -l> L») [\) r-‘ '

[\J [\J [\J K\.) [\) [\J [\J l\) [\.) )-1 )-l )-l )-1 1-) )-1 )-\y)-k 1-1 »-1
OO\]O\Lll-LU)I\)|-‘O\OOO\]O\§I\-LUJNF-‘O

 

 

 

IT IS HEREBY ORDERED that the Clerk for the U_nited States District Court, Eastern District

of California, shall issue a Warrant for Arrest of Articles In Rem for the Defendant Currency.

 

Order Regarding Clerk’s Issuance of Warrant
2 for Arrest of Articles In Rem

 

 

